                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 JONATHAN EDWARD WORKMAN,                       )   CASE NO.: 1:19-CV-00862
                                                )
        Plaintiff,                              )   JUDGE: DAN AARON POLSTER
                                                )
 vs.                                            )   MOTION FOR EXTENSION OF TIME
                                                )   AND FOR REFERRAL OF CASE TO
 CITY OF CHARDON, et al.,                       )   MEDIATION
                                                )
        Defendants                              )


       Now come Defendants who hereby respectfully request an extension of time of 45 days,

through and including September 30, 2019, within which to respond to Plaintiff’s Complaint,

Motion for Summary Judgment and Motion for Preliminary Injunction as well as the Amicus Brief

filed in this matter so as to permit mediation of the case to take place. Defendants further request

referral of this matter to the Magistrate Judge for mediation.

       Plaintiff filed his Complaint on April 17, 2019 challenging the constitutionality of Chardon

Codified Ordinance 509.12 prohibiting begging in public places. On May 16, 2019, Plaintiff filed

a Motion for Summary Judgment and on June 25, 2019 he filed a Motion for Preliminary

Injunction. The ACLU filed an Amicus Brief in Support of Plaintiff’s case on June 28, 2019.

After some delay, summonses were issued on July 22, 2019 and served on July 26, 2019. The

undersigned was retained on August 13, 2019 and responses to the foregoing are due on August

16, 2019.

       Plaintiff is proceeding pro se. Defendants are interested in attempting to mediate a

resolution of this matter and believe that referral of the case to the Magistrate Judge for that

purpose would be beneficial.
       In view of the foregoing, Defendants respectfully request that they be granted a 45-day

extension through and including September 30, 2019 within which to respond to the foregoing

pleadings and motions and that the case be referred to the Magistrate Judge for mediation as soon

as possible.

                                            Respectfully submitted,

                                            MAZANEC, RASKIN & RYDER CO., L.P.A.

                                            s/James A. Climer
                                            JAMES A. CLIMER (0001532)
                                            AMILY A. IMBROGNO (0092434)
                                            100 Franklin’s Row
                                            34305 Solon Road
                                            Cleveland, OH 44139
                                            (440) 248-7906
                                            (440) 248-8861 – Fax
                                            Email: jclimer@mrrlaw.com
                                                     aimbrogno@mrrlaw.com


                         OF COUNSEL:        BENJAMIN G. CHOJNACKI (0087401)
                                            Walter & Haverfield
                                            3500 Tower at Erieview
                                            1301 East Ninth Street
                                            Cleveland, OH 44114
                                            (216) 619-7850
                                            (216) 916-2430 – Fax
                                            Email: bchojnacki@walterhav.com

                                            Counsel for Defendants City of Chardon, Jeffrey
                                            Smock and Scott Niehus




                                               2
                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019, a copy of the foregoing Motion for Extension of

Time and For Referral of Case to Mediation was filed electronically. Notice of this filing will be

sent to all registered parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system and to:

 Jonathan Workman                                       Joseph W. Mead, Esq.
 12211 Aquilla Road                                     American Civil Liberties Union of Ohio
 Chardon, OH 44024                                      Foundation
 Email: jwoo224@yahoo.com                               4506 Chester Avenue
        Pro Se Plaintiff                                Cleveland, OH 44103
                                                        Email: attyjmead@gmail.com
                                                            Attorney for Defendant ACLU of Ohio
                                                            Foundation, Inc.


                                                 s/James A. Climer
                                                 JAMES A. CLIMER (0001532)

                                                 Counsel for Defendants City of Chardon, Jeffrey
                                                 Smock and Scott Niehus




                                                    3
